EXHIBIT PRESS RELEASE FOR IMMEDIATE RELEASE February 11, 2009 For more information, please contact: Hugh W. Mohler, Chairman, President & CEO 410-427-3707 David E. Borowy, Senior Vice President & CFO 410-427-3788 BALTIMORE, February 11, 2009 – Bay National Corporation (Nasdaq: BAYN), the holding company for Bay National Bank, today reported a fourth quarter net loss per diluted share of $0.48 compared with a net loss per diluted share of $0.26 reported in the fourth quarter of 2007. The net loss was $1.024 million compared to a net loss of $564 thousand in the fourth quarter of last year. The current quarter results include a credit loss provision of $961 thousand and net charge-offs totaling $1.961 million, the majority of which were related to the residential real estate construction portfolio. As of December 31, 2008, total assets were $270.6 million, an increase of 5.5% from
